                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

CALVIN LOFTON,                                  )
                                                )
               Plaintiff,                       )
                                                )
v.                                              )
                                                )
MIKE DOBBINS,                                   )       Case No: 3:20-CV-0012
in his individual and official capacity         )       Chief Judge Waverly D. Crenshaw Jr.
as Captain and Jail Commander, et al.,          )       Magistrate Judge Barbara D. Holmes
                                                )       Jury Demand
               Defendants.                      )



PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION TO DISMISS DEFENDANTS
                  IN THEIR INDIVIDUAL CAPACITIES

        Plaintiff, Calvin Lofton, files this Response to Defendants’ Motions to Dismiss

Defendants in their Individual Capacities. This Court should deny Defendants’ Motions because

Lofton has pled sufficient facts to plausibly suggest that (1) his Eighth Amendment rights were

continuously violated when he was placed in solitary confinement long-term because of his

medical condition; (2) that the continued deprivation of freedom by his placement in solitary

confinement long-term and without adequate opportunity to be heard violated his procedural due

process rights; and (3) that Defendants’ continued denial of all exercise time while he was locked

in a cell virtually all day, with limited outside the cell time and no inmate interaction, violates

clearly established law in the Sixth Circuit.

                                         INTRODUCTION

        Placing inmates in solitary confinement destroys their minds, bodies, and souls. Here

Defendants in their individual capacities (herein, Defendants) placed Calvin Lofton (herein,

Lofton) in a cell for 15 months, with no time outside, no interaction with other inmates, and

                                                                                            1|Page

     Case 3:20-cv-00012 Document 38 Filed 03/19/20 Page 1 of 23 PageID #: 318
limited time outside of his cell despite knowing there was no penological reason for such

placement. These acts subjected Lofton to cruel and unusual punishment, inflicting lasting mental

and emotional damage that continues to this day.

                 LEGAL STANDARD FOR A 12(b)(6) MOTION TO DISMISS

         Reviewing a motion to dismiss for failure to state a claim begins with Rule 8 of the

Federal Rules of Civil Procedure, which mandates that a Complaint contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); see

also Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009). Also, and notably: motions to dismiss are

viewed with disfavor and rarely granted. Nuchols v. Berrong, 141 F. App'x 451, 453 (6th Cir.

2005).

         That established, the question that confronts this Court, at this litigation stage, is “not

whether [Plaintiffs] will ultimately prevail” [on their claims], but whether [their] complaint was

sufficient to cross the federal court's threshold.” Skinner v. Switzer, 562 U.S. 521, 529–30 (2011).

Respecting that threshold, generally speaking, a court must accept factual “allegations of

[Plaintiffs’] Complaint and supporting affidavits as true”—and the reasonable inferences derived

from those accepted-true facts are also deemed true. Gardner v. Toilet Goods Ass'n, 387 U.S. 167,

172 (1967); see also Cooper v. Pate, 378 U.S. 546, 546 (1964); see also Directv, Inc. v. Treesh,

487 F.3d 471, 476 (6th Cir. 207) (stating that the Court “construe[s] the complaint in the light

most favorable to the plaintiff, accept[s] its allegations as true, and draw[s] all reasonable

inferences in favor of the plaintiff.”) But, that tenet “is inapplicable to threadbare recitals of a

cause of action’s elements, supported by mere conclusory statements.” Iqbal, 556 U.S. at 663.

         Nevertheless, detailed factual allegations are not required. Id. Said differently by the U.S.

Supreme Court: “Rule 8(a)(2) of the Federal Rules of Civil Procedure generally requires only a



                                                                                              2|Page

   Case 3:20-cv-00012 Document 38 Filed 03/19/20 Page 2 of 23 PageID #: 319
plausible ‘short and plain’ statement of the plaintiff's claim, not an exposition of his legal

argument.” Skinner, 562 U.S. at 530 (2011) (emphasis added). A “plausible” claim is one that

creates “[a] reasonable expectation that discovery will reveal evidence of plaintiff’s claims.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007). Significantly, “determining whether a

complaint states a plausible claim is context-specific, requiring the reviewing court to draw on its

experience and common sense.” Iqbal, 556 U.S. at 663-64; Cf. United States v. Marino, 562 F.2d

941, 945 (5th Cir. 1977) (stating, “[c]onsidering that Judges have, or at least are assumed to have,

common sense and are to use it in their varied determinations, it would be ironic to hold that an

appeal to this quality of intellect, wisdom and experience would be wrong”).

       Therefore, a court should not dismiss an action for failure to state a claim, unless after

accepting all well-pleaded allegations in the plaintiff's complaint as true and drawing all

reasonable factual inferences from those facts in the plaintiff's favor, it appears certain that the

plaintiff cannot prove any set of facts in support of his claim entitling him to relief. Lewis v. ACB

Business Services, Inc., 135 F.3d 389, 406 (6th Cir. 1998). The “plausibility standard requires

only that the complaint's factual allegations “be enough to raise a right of relief above the

speculative level.” Twombly, 550 U.S. at 555.

       In sum, after applying common sense and experience to the Plaintiffs’ well pled facts, this

Court must conclude that they merely “nudged [their] claims across the line from conceivable to

plausible,” in order to dismiss Defendants’ Motion. Id. at 556, 570 (emphasis added).

                                            ARGUMENT

       This Court should deny Defendants’ Motions because Lofton has pled sufficient facts to

plausibly suggest: (1) that his Eighth Amendment rights were continuously violated when he was

placed in solitary confinement long-term because of his medical condition; (2) that the continued



                                                                                            3|Page

   Case 3:20-cv-00012 Document 38 Filed 03/19/20 Page 3 of 23 PageID #: 320
deprivation of freedom by his placement in solitary confinement long-term and without adequate

opportunity to be heard violated his procedural due process rights; and (3) that Defendants’

continued denial of all exercise time while he was locked in a cell virtually all day, with limited

outside the cell time and no inmate interaction, violates clearly established law in the Sixth

Circuit.


    I.       Plaintiff’s ADA claims should be limited to the Official Capacity Defendants

          The Sixth Circuit has consistently held that Americans with Disability Act (ADA) claims

arise only against the “public entity” itself and not the individual member of that entity carrying

out the discriminatory actions. Williams v. McLemore, 247 F. App'x 1, 8 (6th Cir. 2007).

Plaintiff’s ADA claims are, therefore, necessarily directed only at the Defendants in their official

capacities. Id.


    II.      Plaintiff’s Eighth Amendment claim is not barred by the statute of limitations

          Defendants assert that Lofton has not alleged any action or inaction by any of the named

Defendants within the limitations period and that Lofton’s claims are not saved by the continuing

violation doctrine. (ECF 29, p. 6.) Defendants’ assertions are incorrect. Lofton has alleged that

facts that plausibly suggest that each individual Defendant committed acts within the limitations

period that violated his Eighth Amendment rights and the violation was a continuing one that

saves pre-limitations claims.

             a. Legal Standard

          The statute of limitations in § 1983 actions is that of the state: “applicable to personal

injury actions under the law of the state in which the § 1983 claims arises.” Eidson v. Tenn.

Dep’t of Children’s Servs., 510 F.3d 631, 634 (6th Cir. 2007). Within the state of Tennessee, the

statute of limitations period is one year. Tenn. Code Ann. § 23-3-104(a). The continuing

                                                                                             4|Page

   Case 3:20-cv-00012 Document 38 Filed 03/19/20 Page 4 of 23 PageID #: 321
violation doctrine tolls the running of the statute of limitations on claims. Sharpe v. Cureton, 319

F.3d 259, 266 (6th Cir. 2003). There are two distinct categories of continuing violations in the

Sixth Circuit: those alleging serial violations and those identifying a longstanding and

demonstrable policy. Id. These two categories have been summarized by the Sixth Circuit:

               “The first category arises where there is some evidence of present
               discriminatory activity giving rise to a claim of continuing
               violation such as where an employer continues to presently
               imposes [sic] disparate work assignments or gives unequal pay for
               equal work.... The second category of continuing violation arises
               where there has occurred a long-standing and demonstrable policy
               of discrimination. This requires a showing by a preponderance of
               the evidence that some form of intentional discrimination against
               the class of which plaintiff was a member was the company's
               standing operating procedure.”
Id. at 266-67. While most commonly applied to Title VII cases, the doctrine can be applied to

§ 1983 violations. Id. Discrete discriminatory acts cannot constitute a continuing violation,

though each does generate a new limitations period. Nat’l R.R. Passenger Corp. v. Morgan, 536

U.S. 101, 122 S.Ct. 2061, 2072, 153 L.Ed.2d 106 (2002).

           a. Plaintiff’s Complaint alleges a continuing violation of Lofton’s Eighth
              Amendment rights

       The Complaint states sufficient facts to plausibly suggest a continuing violation by the

Defendants that tolls the statute of limitation. The Complaint alleges, and it is considered true,

that Lofton was placed in solitary confinement, without penological reason, as a result of his

need to wear tennis shoes as a double amputee. (ECF 1, ¶ 23.). It further alleged and considered

true that each of these Defendants oversaw the placement of individuals within the jail, including

reviewing and approving documents associated with placing inmates in solitary confinement. Id.

at ¶¶ 73-76. Lofton remained in solitary confinement, despite being interviewed by each

Defendant and was refused all reassignment or removal. Id. Lofton was not the only inmate

                                                                                           5|Page

   Case 3:20-cv-00012 Document 38 Filed 03/19/20 Page 5 of 23 PageID #: 322
placed in solitary confinement as a result of a medical condition. Id. at ¶ 134. Any inmate who

entered Williamson County Jail with any impairment or disability was placed in solitary

confinement. Id. at ¶ 137. This included, at least, an inmate with a prosthetic leg and another

with a soft brace on his wrist. Id. at ¶¶ 135-36.

        Defendants’ actions here closely resemble that of the first category of violations

described by the Sixth Circuit: “where an employer continues to presently imposes [sic]

disparate work assignments or gives unequal pay for equal work.” Sharpe, 319 F.3d at 266.

Lofton has stated sufficient facts to plausibly suggest that he has been given a disparate housing

assignment, and continued to be given that assignment upon review, which was unequal to that

of general population. Id. Such allegations plausibly suggest that Lofton was subjected to a

continuing violations that meets the requirements of the first category of delineated in the Sixth

Circuit. Id.


        Further Lofton has alleged sufficient facts to plausibly suggest a continuing violation

under the second category identified by the Sixth Circuit. Lofton has stated facts sufficient to

plausibly longstanding policy of Williamson County Jail, that applies to all inmates that enter

with a medical condition, of placing them in solitary confinement. (ECF 1, ¶¶ 173-75.) This

policy was applied to Lofton during the course of the statue of limitations as well. Id. This

formal policy against all inmates with a medical condition or disability and the continued

deprivation of Lofton’s Eighth Amendment rights coincides with the second category of

continuing violations identified by the Sixth Circuit. Sharpe, 319 F.3d at 266-67.


        Finally, in the alternative, Lofton has pled sufficient facts to plausibly suggest that each

time Lofton was interviewed and each time that his paperwork was reviewed but that he was

denied release from solitary confinement constitutes a discrete action subjecting Lofton to cruel

                                                                                         6|Page

   Case 3:20-cv-00012 Document 38 Filed 03/19/20 Page 6 of 23 PageID #: 323
and unusual punishment in solitary confinement. Id. As such, each such action would constitute a

new limitations period upon which suit could be brought, rendering Lofton’s claims for Eighth

Amendment violations timely at least from December 26, 2018. Id. As such, the Defendants’

Motion to Dismiss is due to be denied.

      III.      Plaintiff’s Procedural Due Process claim is not time barred 1

             Defendants’ argument that Lofton’s procedural due process claim is time barred fails, as

Lofton suffered the continued injury of solitary confinement without the process due him

throughout his time in Williamson County Jail. Defendants’ continuous denial of Lofton’s right

to procedural due process with regards to his placement in solitary confinement endured each

and every day Lofton spent in solitary confinement. See Eidson v. State of Tennessee Dep't of

Children's Servs., 510 F.3d 631, 636 (6th Cir. 2007) (noting finding “that plaintiff had alleged

wrongful acts by defendants that post-dated the initial removal of his daughters, i.e., the

continued denial of custody without proper notice and hearing”).

             The statute of limitation on a § 1983 action is that of the personal injury statute of

limitation from the applicable state. Eidson., 510 F.3d at 634. When that statute of limitations

begins to run is a matter of federal law. Id. To determine when the limitation period begins to

run, courts look to when events would have alerted an ordinary person of the need to protect his

or her rights. Id. An exception to the limitations period is that for a continuing violation. “The

test for determining whether a continuing violation exists is summarized as follows:

             “First, the defendant's wrongful conduct must continue after the precipitating
             event that began the pattern.... Second, injury to the plaintiff must continue to
             accrue after that event. Finally, further injury to the plaintiff[] must have been
             avoidable if the defendants had at any time ceased their wrongful conduct.”
Id.

1
  Plaintiff will not pursue the Substantive Due Process claim against the individual Defendants at
this time.
                                                                                                7|Page

      Case 3:20-cv-00012 Document 38 Filed 03/19/20 Page 7 of 23 PageID #: 324
        a. Defendants’ continued refusal to provide Lofton with any procedural due
           process is a continuing violation
        Defendants assert that Lofton’s procedural due process claim is barred, as the only denial

of such process occurred once, more than one year prior to the filing of this action and was

thereafter only passive inaction. (ECF 29, p. 9.) This argument, however, fails under the weight

of authority in the Sixth Circuit. As Defendants’ acknowledge, in due process cases it is “the

allegedly infirm process” that “is an injury in itself.” Am. Premier Underwriters, Inc. v. Nat'l

R.R. Passenger Corp., 839 F.3d 458, 461 (6th Cir. 2016) (quoting Nasierowski Bros. Inv. Co. v.

City of Sterling Heights, 949 F.2d 890, 894 (6th Cir. 1991)). A review of relevant caselaw is

instructive.

        In cases where there was some process offered, the limitations period generally runs from

the time the inadequate or defective process occurred. For instance, in Massey, the plaintiff was

placed in segregation after a disciplinary hearing that found him guilty of possession of a weapon

and contraband. Massey v. Stringfield, 826 F.2d 1064 (6th Cir. 1987). Plaintiff filed suit,

alleging that defendants had violated his due process rights in failing to permit him to present

witnesses in his defense. Id. In dismissing his suit, the Sixth Circuit found that this denial was

not a continuing violation that tolled the limitations period. Id. Where an individual is denied a

liberty interest without any process, however, that denial does constitute a continuing violation.

        In Eidson, the Sixth Circuit was presented with a procedural due process claim by parents

whose children were removed from their custody without a hearing for seven months. Eidson v.

State of Tennessee Dep't of Children's Servs., 510 F.3d 631, 633 (6th Cir. 2007). After a hearing

was finally held, and the children returned to the plaintiff, a suit was filed alleging a violation of

plaintiff’s procedural due process rights, more than one year after the children were removed


                                                                                            8|Page

   Case 3:20-cv-00012 Document 38 Filed 03/19/20 Page 8 of 23 PageID #: 325
from plaintiff’s custody. Id. The Sixth Circuit acknowledged the finding that the plaintiff had

alleged wrongful acts by the defendants that post-dated the initial removal of the children,

constituting a continuing violation, that is “the continued denial of custody without proper notice

and hearing.” Eidson v. State of Tennessee Dep't of Children's Servs., 510 F.3d 631, 636 (6th

Cir. 2007). The Sixth Circuit found that the violation ended on the date that the plaintiff was

finally offered a hearing, from which point the limitations period began to run. Id.

       Here, unlike in Massey, Lofton was held in segregation without any due process at all.

(ECF 1, ¶ 47.) Defendants’ denial of any procedural due process is akin to that faced by the

plaintiff in Edison and, like in Edison, Lofton has stated a continuing violation that tolled the

statute of limitations until the time Lofton was released from solitary confinement, throughout

which ne never received a hearing. Edison, 510 F.3d at 633.

       In an effort to circumvent this clear precedent, Defendants assert that they engaged in

mere passive inaction, like in Stansell, that does not constitute a continuing violation. (ECF 29,

p. 8.) Stansell, however, is distinguishable from Eidson and this case. In Stansell, the plaintiff

requested to be placed on single cell status as a reasonable accommodation under the Americans

with Disabilities Act (ADA) so as to have continuous, immediate, access to a toilet after a stoma

reversal surgery. Stansell v. Grafton Corr. Inst., No. 1:17-CV-1892, 2020 WL 364241, at *1

(N.D. Ohio Jan. 22, 2020); Exhibit 1. Based on the facility’s ADA Coordinator’s

recommendation, the warden partially granted Stansell’s request, moving him to a cell with

access to a handicapped bathroom but assigning Stansell a cellmate. Id. Stansell appealed the

decision through the internal appellate process and then, more than a year later, filed suit. Id. In

applying the continuous violation doctrine to Stansell’s suit, the District Court held that the

decision to assign the cellmate was the discrete act that triggered the tolling period, thereafter the



                                                                                           9|Page

   Case 3:20-cv-00012 Document 38 Filed 03/19/20 Page 9 of 23 PageID #: 326
cellmate was simply a continuing effect of that decision and not a continuing violation of the

ADA. Id. at *4. Unlike Lofton, however, Stansell was provided procedural protections related to

the ADA claim, including an appeal to the Special Needs Assessment Committee. Id. Further,

the assignment of the cellmate was not the act constituting a violation of the ADA, it was the act

of denying the accommodation request that was the alleged violation. Id. These two facts

distinguish Stansell from this instant case and Eidson. In both this case and Eidson, it is the

denial of any process pending the deprivation of a liberty interest that was the violation of the

due process clause, which denial continued until the deprivation ended or a hearing was

provided. Eidson, 510 F.3d at 636.

         Just as in Eidson, Lofton has stated a due process claim that constitutes a continuing

violation, which means that the statute of limitations did not begin to run until January 8, 2019,

when Lofton was released from solitary confinement without ever having received a hearing.

(ECF 1, ¶ 36.) The Defendants’ Motion is due to be denied.

   IV.      Defendants violated clearly established law in placing Lofton in solitary
            confinement without penological justification and are therefore not entitled to
            qualified immunity
         The Supreme Court has long held that solitary confinement presents deeply troubling

concerns, having noted that those concerns were expressed as far back as 1890. Apodaca v.

Raemisch, 139 S. Ct. 5, 6, 202 L. Ed. 2d 251 (2018) (cert denied on other grounds) (citing In re

Medley, 134 U.S. 160, 168, 10 S.Ct. 384, 33 L.Ed. 835 (1890). This concern has been expressed

by courts in a variety of ways. One crucial expression of concern is that “[i]t is generally

recognized that a total or near-total deprivation of exercise or recreational opportunity, without

penological justification, violates Eighth Amendment guarantees.” Patterson v. Mintzes, 717

F.2d 284, 289 (6th Cir. 1983). This case provides clear notice that Defendants’ solitary

confinement of Lofton violates clearly established law.

                                                                                         10 | P a g e

   Case 3:20-cv-00012 Document 38 Filed 03/19/20 Page 10 of 23 PageID #: 327
              a. Legal standard

       Prior to any analysis of whether or not an officer’s conduct was proscribed by clearly

established law—all courts in this country must define the right allegedly violated at the

‘appropriate level of specificity.’ Wilson v. Layne, 526 U.S. 603, 610, 119 S. Ct. 1692, 1697,

143 L. Ed. 2d 818 (1999) (stating, “[a]s we explained in Anderson, the right allegedly violated

must be defined at the appropriate level of specificity before a court can determine if it was

clearly established.”) (emphasis added.) After that has occurred, then—and only then—can a

court properly determine whether clearly established statutory or constitutional law provided an

officer with fair warning regarding the alleged unlawfulness of his or her conduct. See e.g.,

United States v. Lanier, 520 U.S. 259, 271 (1997); Hope v. Pelzer, 536 U.S. 730, 739 (2002);

Tolan v. Cotton, 134 S. Ct. 1861, 1866 (2014); Baynes v. Cleland, 799 F.3d 600, 612-13 (6th

Cir. 2015).

       A right is clearly established if the contours of the right are sufficiently clear that a

reasonable official would understand that his action violates that right. Anderson v. Creighton,

483 U.S. 635, 640, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987). The salient question is whether the

state of the law at the time of the official’s actions gave them fair warning that their actions were

unconstitutional. Hope, 536 U.S. at 739. The Supreme Court has held that it is not necessary for

the precise factual scenario challenged to have been ruled unconstitutional for the right to be

clearly established. Id. at 741. Indeed, the Hope court noted that the rigid gloss of factual

similarity is inconsistent with their cases. Id. at 739. General statements of law are capable of

giving clear, fair warning and a general constitutional rule already identified may apply with

obvious clarity to specific conduct, such that fair warning exists though the very act in question

has not previously been ruled unconstitutional. Id. at 741. Simply said, officials can be on notice



                                                                                           11 | P a g e

   Case 3:20-cv-00012 Document 38 Filed 03/19/20 Page 11 of 23 PageID #: 328
even in novel factual circumstances so long as the unlawfulness of the official’s act is apparent in

light of pre-existing law. Id.

         The Sixth Circuit has embraced the principles espoused in Hope as well. Baynes, 799

F.3d at 611 (collecting cases). The Sixth Circuit noted that generalizations and abstract

propositions are insufficient to establish a law clearly, rather existing precedent must have placed

the question beyond debate although the specific conduct need not have been found

unconstitutional. Id. at 612. Summarizing its precedent, the Sixth Circuit stated that “the

Supreme Court has made clear that the sine qua non of the “clearly established” inquiry is “fair

warning.” While it is apparent that courts should not define clearly established law at a high level

of generality, it is equally apparent that this does not mean that “a case directly on point” is

required.” Id. (internal citations omitted).


         That established, demonstrating that pre-existing law provided an officer with fair

warning about the apparent unlawfulness of his or her conduct can be accomplished in a couple

of ways. Officers have fair warning of their apparent unlawful conduct when the confluency of

controlling case law have sufficiently clarified a particular right in a manner that provided fair

notice to an officer about the apparent unlawfulness of his or her conduct, irrespective of factual

distinctions. Anderson v. Creighton, 483 U.S. 635, 640 (1987); Hope, 536 U.S. at 741-46;

Lanier, 520 U.S. 259.

         Second, qualified immunity should also be denied if a court identifies a general

constitutional rule already identified within precedential law that applies with obvious clarity to

the specific conduct in question. Lanier, 520 U.S. 259. Under this rule, the apparent unlawfulness

of the officer’s conduct should be obviously clear in connection with controlling decisional law.

Id.


                                                                                          12 | P a g e

      Case 3:20-cv-00012 Document 38 Filed 03/19/20 Page 12 of 23 PageID #: 329
        To find a clearly established right, “a district court must find binding precedent by the

Supreme Court, its court of appeals or itself.” Daugherty v. Campbell, 935 F.2d 780, 784 (6th

Cir. 1991). The Court may look to sister circuits if these decisions point unmistakably to the

unconstitutionality of the conduct and are clearly foreshadowed by applicable direct authority as

to leave no doubt in the mind of a reasonable officer of the unconstitutionality of his conduct. Id.

            b. Clearly established Sixth Circuit law demonstrates that Defendants violated
               Lofton’s Eighth Amendment rights in denying him all yard time for the
               duration of his solitary confinement

        Defendants urge this Court to grant qualified immunity on the basis that there is no

clearly established right to be free from the practices alleged. (ECF 29, p. 12.) .) This assertion

either fails completely to define the right at issue or defines it at so broad a level as to leave the

Court unable to properly analyze whether the right as issue is clearly established. Wilson, 526

U.S. at 610, 119 S. Ct. at 1697, 143 L. Ed. 2d 818. The right at issue, defined at an appropriate

level of specificity, is the right of an inmate placed in solitary confinement to at least a minimum

of exercise or recreation time. Defined at that level of specificity, this right has been clearly

established within this Circuit for decades, providing Defendants fair warning of its existence.

Patterson, 717 F.2d at 289. While Plaintiff believes that it is clearly established that the

Defendants’ actions in placing Lofton in solitary confinement are unconstitutional, this more

limited analysis is alone sufficient to deny qualified immunity.

        The Sixth Circuit has noted that inmates “require regular exercise to maintain reasonably

good physical and psychological health.” Patterson, 717 F.3d at 289 (collecting cases). This need

constitutes a “minimal civilized measure of life’s necessities”, the deprivation of which form the

basis of an Eighth Amendment violation. Rhodes v. Chapman, 452 U.S. 337, 347, 101 S. Ct.

2392, 2399, 69 L. Ed. 2d 59 (1981) (holding conditions which deprive inmates of minimal



                                                                                            13 | P a g e

   Case 3:20-cv-00012 Document 38 Filed 03/19/20 Page 13 of 23 PageID #: 330
civilized measure of life’s necessities are cruel and unusual). As such, the Sixth Circuit has held

that “a total or near-total deprivation of exercise or recreational opportunity, without penological

justification, violates Eighth Amendment guarantees.” Patterson, 717 F.2d at 289.

       While the Sixth Circuit has never set a minimum amount of recreation time, it has

continued to find that extreme limitations on exercise may rise to the level of a constitutional

violation. Rodgers v. Jabe, 43 F.3d 1082, 1086–87 (6th Cir. 1995). In a review just two years

after Patterson, the Sixth Circuit cited approvingly to the Ninth Circuit opinion in Spain v.

Procunier, 600 F.2d 189, 199 (9th Cir. 1979), that held that where inmates were permanently

confined virtually the entire day in one cell, received “meager outside movement, and engaged in

minimal prisoner contact, those inmates must receive one hour of outdoor exercise per day, five

days a week.” Walker v. Mintzes, 771 F.2d 920, 927-28 (6th Cir. 1985). Ten years later, the

Sixth Circuit again noted with approval the Spain case, finding the lack of exercise violated the

Eighth Amendment. Rogers, 43 F.3d at 1087.

       Lofton alleges, and it is considered true at this litigation stage, that the Defendants placed

Lofton in solitary confinement conditions that included 23 hours a day in his cell and one hour

outside of his cell. (ECF 1, ¶ 36.) It is further alleged, and considered true, that on the days when

Lofton was permitted to leave his cell for up to one hour, this hour did not include any recreation

or outdoor time and was taken inside his cell’s pod. Id. at ¶ 40. During his stay in solitary

confinement, Lofton had no social interaction with other inmates. Id. at ¶ 46.

       It is clearly established, as early as 1983 under Patterson, that such placement in solitary

confinement with a total deprivation of any outdoor exercise time violated Lofton’s right to be

free from cruel and unusual punishment. Patterson, 717 F.2d at 289. At the most conservative,

however, it is clearly established no later than 1995, twenty-two years prior to Lofton’s stay with



                                                                                         14 | P a g e

   Case 3:20-cv-00012 Document 38 Filed 03/19/20 Page 14 of 23 PageID #: 331
Defendants, inmates like Lofton, who are held permanently in segregation, in a cell virtually the

entire day, and who have meager outside of cell time and minimal inmate interaction, are

required to receive some outdoor exercise time. Rogers, 43 F.3d at 1087; Walker, 771 F.2d at

927-28. As such, Lofton has stated sufficient facts to plausibly suggest that Defendants violated

clearly established law under the objective component of an Eighth Amendment analysis.

           a. Lofton has stated sufficient facts to plausibly suggest that Defendants
              deprived him of a minimal civilized measure of life’s necessities while aware
              of the risk of harm
       As part of their argument that the law wasn’t clearly established, Defendants assert that

Lofton has failed to state facts sufficient to meet the requirements to set forth a claim for an

Eighth Amendment violation. (ECF 29, p. 14.) This allegation fails under the law set forth supra.

To state a claim for an Eighth Amendment violation, Lofton must set forth facts sufficient to

plausibly suggest two elements: an objective element, that a serious deprivation of minimal

civilized measure of life’s necessities; and a subjective element, that the Defendants acted not

with negligence but with deliberate indifference. Wilson v. Seiter, 501 U.S. 294, 298 (1991).


       Lofton has stated sufficient facts, based upon the total denial of any exercise during his

permanent confinement to a cell for 23 hours a day, with minimal out of cell time and no inmate

interaction, to meet objective element of the Wilson test. As the Sixth Circuit has held, exercise

is a necessity for inmates. Patterson, 717 F.3d at 289; see also Wilson, 501 U.S. at 304 (holding

that exercise is an identifiable human need). A total deprivation of exercise violates the Eighth

Amendment. Patterson, 717 F.3d at 289. Additionally, where inmates are held in a cell virtually

all day, with minimal out of cell time and limited inmate interaction, greater exercise times are

required. Id.; Wilson, 501 U.S. at 304 (citing to Spain, 600 F.2d at 199); Spain, 600 F.2d at 199.

Lofton has alleged, and it is considered true, that he was held 23 hours a day in his cell, with


                                                                                          15 | P a g e

   Case 3:20-cv-00012 Document 38 Filed 03/19/20 Page 15 of 23 PageID #: 332
little time out of the cell and no inmate interaction, without any outdoor exercise offered. (ECF

1, ¶¶ 36, 40, 46.) As stated supra, these facts plausibly suggest that a serious deprivation

occurred, satisfying the objective test set forth in Wilson. Wilson, 501 U.S. at 298.

       The Complaint further states sufficient facts to demonstrate that the Defendants were

deliberately indifferent to Lofton’s deprivation as well, satisfying the subjective element of the

Eighth Amendment violation. Id. To state a claim for deliberate indifference, it is necessary to

show more than mere negligence: “the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must also draw the

inference.” Farmer v. Brennan, 511 U.S. 825, 836 (1994).

       The Complaint alleges, and it is considered true, that each Defendant was individually

aware that Lofton was being held in 23:1 solitary confinement in Williamson County Jail, having

signed or approved paperwork placing him there. (ECF 1, ¶¶ 84-86.) It is a further considered

true fact that Defendants each knew about the damaging effects of long term solitary

confinement, having read and heard about them in their professional lives and having personally

witnessed those effects while visiting inmates held in such conditions in Williamson County Jail,

including Lofton, during the time Lofton was held there. Id. at ¶¶ 64-84. Indeed, it is a

considered true fact that each Defendant individually visited Lofton and spoke with him. Id. at ¶¶

94-105. These facts plausibly suggest that Defendants both knew of the risks of this prolonged

solitary confinement to Lofton’s health and consciously disregarded that risk, or at the very least

were aware of the facts from which that inference could be drawn and did, in fact, draw it.

Farmer, 511 U.S. at 836. Having satisfied both the objective and subjective elements of the

Wilson test, the Defendants’ Motion is due to be denied.




                                                                                         16 | P a g e

   Case 3:20-cv-00012 Document 38 Filed 03/19/20 Page 16 of 23 PageID #: 333
   V.      Defendants are not entitled to qualified immunity on Lofton’s Fourteenth
           Amendment claim, as it was clearly established that Plaintiff had a liberty
           interest in not being placed in solitary confinement
        Defendants assert that under the Supreme Court’s Sandin decision, inmates have no

liberty interest in avoiding placement in solitary confinement. (ECF 29, p. 20.) This argument

ignores two key points. First, all cases cited by Defendants, including Sandin, are cases

discussing disciplinary placements in solitary confinement following a disciplinary hearing.

Sandin v. Conner, 515 U.S. 472, 476, 115 S. Ct. 2293, 2296, 132 L. Ed. 2d 418 (1995). Lofton

was not placed in solitary confinement for a disciplinary reason, he was placed in solitary

confinement because of a soft brace on his wrist. Second, the Supreme Court has withdrawn

from the key holding in Sandin, qualifying that holding on the facts of that case.

        In Wilkinson, the Supreme Court held that placement in Ohio’s supermax prison was an

“atypical and significant hardship”, as it involved no inmate contact, 23 hours a day in a cell,

only an hour for exercise, impacted inmates’ ability to get parole, and was indefinite, limited

only by the length of an inmates sentence. Wilkinson v. Austin, 545 U.S. 209, 224, 125 S. Ct.

2384, 2394, 162 L. Ed. 2d 174 (2005). While the Supreme Court held that any one of these

conditions may not create a liberty interest protected by the due process clause, the combination

of the conditions did. Id. Following Wilkinson, the Sixth Circuit made it clear that the duration

of an individual’s confinement in solitary was a consideration in determining if a liberty interest

existed. Harden-Bey v. Rutter, 524 F.3d 789, 793 (6th Cir. 2008).

        In this case, Lofton has alleged sufficient facts to plausibly suggest he had a liberty

interest in remaining outside of solitary confinement. As an initial matter, Lofton was placed in

solitary confinement based solely on the determination that the tennis shoes presented a safety

concern, without any explanation for how or offer of available, reasonable, alternatives. (ECF 1,

¶¶ 31.) Lofton was not threatened by an inmate or guard, nor had he had any disciplinary

                                                                                          17 | P a g e

   Case 3:20-cv-00012 Document 38 Filed 03/19/20 Page 17 of 23 PageID #: 334
problems warranting solitary confinement. Id. at ¶¶ 50-60. This, alone, makes Lofton’s

confinement to solitary an “atypical and significant hardship” to which a liberty interest attaches.

Wilkinson, 545 U.S. at 224. Beyond that, however, it is a considered true fact that Lofton was

held in his cell 23 hours a day, with no inmate interaction, for an indefinite period of time limited

only by his sentence. (ECF 1, ¶¶ 40-41, 46.) These conditions are remarkably similar to those in

Wilkinson, which the Supreme Court found, in 2005, implicated the inmate’s liberty interest.

Wilkinson, 545 U.S. at 224. The exception is that Lofton did not get the hour for exercise that

those in Wilkinson got. Id. Based upon this updated case law, Lofton has stated sufficient facts to

plausibly suggest that his placement in solitary confinement implicated a liberty interest to be

free from such confinement, requiring he be given some opportunity to be heard.

         In a last ditch effort to avoid liability on Plaintiff’s due process claim, Defendants assert

that if an inmate’s due process rights are violated by placement in solitary confinement based

upon security concerns, then the ability to protect those in custody will be limited, demonstrating

that the law was not well established at the time of Lofton’s placement and that qualified

immunity applies. (ECF 29, p. 29-30.) This argument fails under its own weight. First, Lofton

asserts his due process rights were violated not only by placement in solitary confinement, but by

placement in solitary confinement without a hearing or other opportunity to be heard. (ECF 1,

¶¶ 28-30.) Since 2005, the law has clearly established that placement in this kind of solitary

confinement does implicate a liberty interest. Wilkinson, 545 U.S. at 224. As such, the

Defendants’ Motion is due to be denied.


   VI.      Lofton alleges sufficient facts to plausibly suggest that Defendants Youker and
            Vandenbosch are liable for their failure to intervene and remove Lofton from
            solitary confinement




                                                                                           18 | P a g e

   Case 3:20-cv-00012 Document 38 Filed 03/19/20 Page 18 of 23 PageID #: 335
       Defendants assert that failure to intervene cases are limited only to a narrow set of

circumstances in excessive force cases. (ECF 29, p. 22, n. 15.) This is inaccurate. The key issue

is that § 1983 claims require personal participation. See Miller v. Calhoun Cnty., 408 F.3d 803,

817, n.3 (6th Cir. 2005). Here, it is a considered true fact that Youker and Vandenbosch

interviewed Lofton every 90 days, yet neither ever authorized his release. Id. at ¶¶ 72-73.

Further, both Youker and Vandenbosch were responsible for overseeing the release of

individuals from solitary confinement, including reviewing the documents of those held in

solitary confinement, during the time that Lofton was held there. Id. at ¶¶ 77-78. Both Youker

and Vandenbosch interviewed Lofton for entry into general population. Id. at ¶¶ 83-84. Despite

having the authority to do so, and with full knowledge of Lofton’s situation, Youker and

Vandenbosch refused to remove Lofton from solitary confinement as was in their power to do,

and denied requests from other guards that Lofton be removed from solitary confinement. Id. at ¶

166.

       Far from the passive inaction Defendants assert, the considered true facts demonstrate

that Defendants were active participants in the continuing violation of Lofton’s rights. A brief

examination of Defendants’ own case law demonstrates this point. In Shehee v. Luttrell, the

plaintiff was an employee of the prison commissary who was fired allegedly as a result of

grievances he filed. Shehee v. Luttrell, 199 F.3d 295, 297-98 (6th Cir. 1999). The plaintiff

pursued grievances, all of which were denied. Id. He then filed suit against the supervisors of the

guards who fired him, alleging that they failed to intervene by failing to correct the firing or

approve the grievances. Id. The Court found that this was not sufficient to state a claim as it was

a mere failure to act. Id. at 300. Here, it is a considered true fact that Defendants not only refused

to act but actively denied requests from guards to remove Lofton from solitary confinement,



                                                                                          19 | P a g e

   Case 3:20-cv-00012 Document 38 Filed 03/19/20 Page 19 of 23 PageID #: 336
interviewed Lofton and reviewed the documents placing him in solitary confinement and refused

to release him, and enforced the policy that placed Lofton in solitary confinement, a continuing

violation. (ECF 1, ¶¶ 72-73, 77-79, 83-84, 166.) This is much more than a mere failure to act and

plausibly suggests that Defendants Youker and Vandenbosch actively participated in the

violation of Lofton’s rights by their failure to intervene. Defendants’ Motion is due to be denied.

   VII.    Lofton alleges sufficient facts to plausibly suggest that Rhoades, Dobbins, and
           Long personally participated in the constitutional violations to state a claim

       Finally, Defendants assert that the Complaint fails to state sufficient facts to show that

Dobbins, Long, and Rhoades were personally involved in the violation of Lofton’s rights

sufficient to state a cause of action against Defendants. (ECF 29, p. 24-25.) This allegation is

inaccurate. The Complaint states, and it is considered true, that Dobbins, Rhoades, and Long

were responsible for creating, developing, implementing and/or enforcing the rules, regulations,

and policies with respect to placing inmates like Lofton in solitary confinement. (ECF 1, ¶¶64-

66.) It is further considered true that each of these Defendants was personally responsible for

ensuring the care, health, and wellbeing of each individual within the jail. Id. at ¶¶ 6-8. It is

further alleged and considered true that each of these Defendants oversaw the placement of

individuals within the jail, including reviewing and approving documents associated with placing

inmates in solitary confinement. Id. at ¶¶ 74-76.

       These considered true facts plausibly suggest that Dobbins, Rhoades, and Long directly

participated sufficiently to state a claim for supervisory liability, as shown in Taylor. In Taylor,

the warden of a prison facility was personally responsible for both ensuring that all prisoner

transfers were conducted safely and for developing reasonable transfer procedures. Taylor v.

Michigan Dept. of Corr., 69 F.3d 76, 80-81 (6th Cir. 1995.) The warden, however, had delegated

the ability to review and sign off on those transfers to his deputy wardens. Id. The warden

                                                                                           20 | P a g e

   Case 3:20-cv-00012 Document 38 Filed 03/19/20 Page 20 of 23 PageID #: 337
admitted he knew that his deputy wardens were further delegating this responsibility. Id. Here,

just as in Taylor, Defendants were responsible for personally ensuring the care, health, and well

being of each individual in the jail and of creating the procedures for placing individuals into

solitary confinement that ensured that health and well being was protected. (ECF 1, ¶¶ 5-7, 89-

91.) Instead, each Defendant was aware of and permitted Youker and Vandenbosch to place

Lofton in solitary confinement without due process and in violation of his Eighth Amendment

rights. (ECF 1, ¶ 222.) This failure to personally ensure that duty was met satisfies the

requirements of personal involvement, just as in Taylor. Lofton’s Complaint therefore states

facts sufficient to plausibly suggest Defendants are supervisory liability under § 1983. The

Defendants’ Motion is due to be denied.

                                          CONCLUSION


       WHEREFORE, Plaintiff respectfully requests that this Court enter an Order Denying

Defendants’ Motion to Dismiss Defendants in their Individual Capacities, permitting discovery

to continue, and granting such other and further relief as is just and proper.

       Respectfully submitted this 19th day of March 2020,

                                             /s/Dallas S. LePierre
                                             Dallas S. LePierre, BPR #101126
                                             Attorney for Plaintiff
                                             NDH LLC
                                             44 Broad Street, NW, Suite 200
                                             Atlanta, GA 30303
                                             (404)254-0442/(404)935-9391 FAX
                                             dlepierre@ndh-law.com




                                                                                        21 | P a g e

   Case 3:20-cv-00012 Document 38 Filed 03/19/20 Page 21 of 23 PageID #: 338
                                /s/Mario B. Williams
                                Mario B. Williams, BPR #235254
                                Attorney for Plaintiff
                                NDH LLC
                                44 Broad Street, NW, Suite 200
                                Atlanta, GA 30303
                                (404)254-0442/(404)935-9391 FAX
                                mwilliams@ndh-law.com

                                /s/William H. Stover
                                William H. Stover, BPR #020537
                                Attorney for Plaintiff
                                Stover Law Group
                                222 2nd Ave. North, Ste. 326
                                Nashville, Tennessee 37201
                                (615)613-0541/(615)613-0546 FAX
                                ws@Wstoverlaw.com




                                                                  22 | P a g e

Case 3:20-cv-00012 Document 38 Filed 03/19/20 Page 22 of 23 PageID #: 339
                                  CERTIFICATE OF SERVICE


          I hereby certify that I have served a true and correct copy of the foregoing PLAINTIFF’S

RESPONSE TO DEFENDANTS’ MOTION TO DISMISS with the Clerk of Court using the

CM/ECF system which will automatically send email notification of such filing to all counsel of

record.

          Respectfully submitted this 19th day of March 2020,



                                             /s/Dallas S. LePierre
                                             Dallas S. LePierre, BPR #101126
                                             Attorney for Plaintiff
                                             NDH LLC
                                             44 Broad Street, NW, Suite 200
                                             Atlanta, GA 30303
                                             (404)254-0442/(404)935-9391 FAX
                                             dlepierre@ndh-law.com




                                                                                       23 | P a g e

  Case 3:20-cv-00012 Document 38 Filed 03/19/20 Page 23 of 23 PageID #: 340
